OPINION
PER CURIAM.
Appellant was convicted of assault. Punishment was assessed at 30 days in the Nueces County Jail and a fine of $500.
Notice of appeal was given in writing by appellant’s appointed counsel, Frank M. Garza. No attorney was appointed to represent appellant on appeal.
On November 26,1986, this Court abated the appeal pursuant to Texas Rules of Appellate Procedure, Rule 74(0(2) because the statement of facts was past due.
Pursuant to that abatement, the trial court conducted a hearing to determine if appellant wished to prosecute his appeal, if he were indigent, or if retained counsel had failed to pursue the appeal.
The trial court found that appellant wished to prosecute his appeal and that he was not indigent. The trial court’s indigen-*708cy determination was based on appellant’s financial status at the time of the hearing. No statement of facts was filed, and the time period for filing a brief expired.
On March 5, 1987, the appeal was abated again this time to determine why no brief was filed. The trial court again held a hearing, determined that appellant was not indigent and “that by virtue of your income ... you’re not seeking to prosecute your appeal.” This Court then notified appellant that the appeal would be considered without briefs.
We have reviewed the transcript, there being no statement of facts, and affirm the judgment of the trial court.
The judgment of the trial court is AFFIRMED.